Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-23-2005

In Re: Jimenez
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-1910




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"In Re: Jimenez " (2005). 2005 Decisions. Paper 968.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/968


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
CPS-184                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      NO. 05-1910
                                   ________________

                             IN RE: ARTEMIO JIMENEZ,
                                           Petitioner

                      ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Middle District of Pennsylvania
                      (Related to M.D. Pa. Civ. No. 00-cv-01848)
                        District Judge: Honorable Malcolm Muir
                     _____________________________________

                       Submitted Under Rule 21, Fed. R. App. Pro.
                                   March 31, 2005

                 Before: ALITO, McKEE and AMBRO, Circuit Judges

                                  (Filed June 23, 2005)


                              _______________________

                                      OPINION
                              _______________________

PER CURIAM

      Artemio Jimenez asks that we issue a writ of mandamus ordering the United States

District Court for the Middle District of Pennsylvania to reopen his case, which was

closed in 2003, pursuant to that Court’s Order. We will deny the petition.

      In his petition, Jimenez asks this Court to order the District Court to reopen his
case at Civil No. 00-cv-01848 so that he can show that he exhausted all available

administrative remedies in his prisoner civil rights case. Mandamus is an appropriate

remedy only in the most extraordinary of situations. In re Pasquariello, 16 F.3d 525, 528

(3d Cir. 1994). To justify such a remedy, a petitioner must show that she has (i) no other

adequate means of obtaining the desired relief and (ii) a “clear and indisputable” right to

issuance of the writ. See Haines v. Liggett Group, Inc., 975 F.2d 81, 89 (3d Cir. 1992)

(citing Kerr v. United States District Court, 426 U.S. 394, 402 (1976)). It is well

established that mandamus is not an alternative to an appeal. See In re Chambers

Development Co., 148 F.3d 214, 223 (3d Cir. 1998) (“Given its drastic nature, a writ of

mandamus should not be issued where relief may be obtained through an ordinary

appeal.”).

       Here, Jimenez had the opportunity to make his arguments in the District Court, and

again had the opportunity on appeal to argue that he had exhausted all available remedies.

The fact that Jimenez was unsuccessful on appeal is not grounds for mandamus relief.

We will deny his petition.




                                             2